Exhibit 10.30

 

HERBST GAMING, LLC

 

2011 LONG TERM INCENTIVE PLAN

 

ARTICLE I
PURPOSE

 

Effective Date. The Plan shall be known as the Herbst Gaming, LLC  2011 Long
Term Incentive Plan (the “Plan”), and shall be effective as of March 30, 2011
(the “Effective Date”).

 

Purpose of the Plan.  The Plan is intended to further the growth and
profitability of the Company by increasing incentives and encouraging equity
ownership on the part of the Employees, Members of the Board, and Independent
Contractors of the Company and its Subsidiaries.  The Plan is intended to permit
the grant of Awards that constitute Options, Unit Appreciation Rights,
Restricted Units, Deferred Units and Other Awards.

 

ARTICLE II
DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.  Reference to
a specific section of the 1934 Act or regulation thereunder shall include such
section or regulation, any valid regulation or interpretation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

“Affiliate” means any entity (including, but not limited to, partnerships and
joint ventures) directly or indirectly controlled by the Company.

 

“Award” means, individually or collectively, a grant under the Plan of Options,
Unit Appreciation Rights, Restricted Units, Deferred Units, or Other Awards.

 

“Award Agreement” means the written agreement setting forth the terms and
conditions applicable to an Award.

 

“Base Price” means the price at which a UAR may be exercised with respect to a
Unit.

 

“Board” means the Company’s Board of Directors, as constituted from time to
time.

 

“Change in Control” shall mean the first (and only the first) to occur of the
following:

 

(a)                                  any “person” as such term is used in
Sections 13(d) and 14(d) of the 1934 Act (other than the Company, any trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or any company owned, directly or indirectly, by the equityholders of
the Company in substantially the same

 

1

--------------------------------------------------------------------------------


 

proportions as their ownership of voting power of the Company), becoming the
beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities; or

 

(b)                                 a merger or consolidation of the Company or
any Subsidiary of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity (or, if the Company or such
successor is a Subsidiary of another entity, the ultimate parent company of the
Company or such successor) outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than those covered by the exceptions in paragraph (a) of this
definition) acquires more than 50% of the combined voting power of the Company’s
then outstanding securities shall not constitute a Change in Control of the
Company; or

 

(c)                                  The sale of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation or other guidance promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

“Committee” means the committee of the Board described in ARTICLE III.

 

“Deferred Unit” means a Unit Award granted pursuant to ARTICLE VI subject to a
period or periods of time after which the Participant will receive Units if the
conditions contained in such Unit Award have been met.

 

“Employee” means an employee of the Company, a Related Company, an Affiliate or
a Subsidiary designated by the Committee.  Notwithstanding anything to the
contrary contained herein, the Committee may grant Awards to an individual who
has been extended an offer of employment by the Company, a Related Company or a
Subsidiary; provided that any such Award shall be subject to forfeiture if such
individual does not commence employment by a date established by the Committee.

 

“Exercise Price” means the price at which a Unit subject to an Option may be
purchased upon the exercise of the Option.

 

2

--------------------------------------------------------------------------------


 

“Fair Market Value” means, except as otherwise specified in a particular Award
Agreement, (a) while the Units are readily traded on an established national or
regional securities exchange, the closing transaction price of such a Unit as
reported by the principal exchange on which such Units are traded on the date as
of which such value is being determined or, if there were no reported
transaction for such date, the opening transaction price as reported by exchange
for the first trading date following the date by which such value is being
determined on the next preceding date for which a transaction was reported,
(b) if the Units are not readily traded on an established national or regional
securities exchange, the average of the bid and ask prices for such a Unit on
the date as of which such value is being determined, where quoted for such
Units, or (c) if Fair Market Value cannot be determined under clause (a) or
clause (b) above, or if the Committee determines in its sole discretion that the
Units are too thinly traded for Fair Market Value to be determined pursuant to
clause (a) or clause (b), the value as determined by the Committee, in its sole
discretion, on a good faith basis.

 

“Gaming Authorities” means all Governmental Entities with regulatory control or
jurisdiction over the conduct of lawful gaming or gambling, including, without
limitation, the Nevada Gaming Commission and the Nevada State Gaming Control
Board, the Iowa Racing and Gaming Commission, the Missouri Gaming Commission and
all other state and local regulatory and licensing bodies with authority over
gaming activities and devices in the States of Nevada, Iowa and Missouri or any
other state where the Company conducts gaming activities.

 

“Gaming Law” means any permit, law, order or other federal, state, local or
foreign statute, ordinance, rule, regulation, permit, consent, registration,
finding of suitability, approval, license, judgment, order, decree, injunction
or other authorization, including any condition or limitation placed thereon,
governing or relating to the gaming activities and operations conducted by the
Company.

 

“Governmental Entities” means any government or governmental or regulatory body
thereof, or quasi-governmental or quasi-regulatory body thereof, or political
subdivision thereof, whether supra-national, federal, state or local, or any
agency, instrumentality or authority thereof, or any court or arbitrator (public
or private), including, without limitation, any Gaming Authority.

 

“Grant Date” means the date that the Award is granted.

 

“Immediate Family” means a Participant’s children, stepchildren, grandchildren,
parents, stepparents, grandparents, spouse, siblings (including half-brothers
and half-sisters), in-laws (including all such relationships arising because of
legal adoption) and any other person required under applicable law to be
accorded a status identical to any of the foregoing.

 

“Independent Contractor” means an independent contractor or consultant of the
Company, a Related Company or a Subsidiary designated by the Committee. 
Notwithstanding anything to the contrary contained herein, the Committee may
grant Awards to an individual who has been extended an offer to become an
independent contractor or consultant by the Company, a Related Company or a
Subsidiary; provided that any such Award shall be subject to forfeiture if such
individual does not commence employment by a date established by the Committee.

 

3

--------------------------------------------------------------------------------


 

“Member of the Board” means an individual who is a member of the Board or of the
board of directors of a Related Company or a Subsidiary.

 

“Operating Agreement” means the Operating Agreement of Herbst Gaming, LLC, dated
as of December 31, 2010, as amended from time to time.

 

“Option” means an option to purchase Units granted pursuant to ARTICLE V.

 

“Other Award” means an Award granted pursuant to ARTICLE VIII to receive Units
on the terms specified in any applicable Award Agreement.

 

“Participant” means an Employee, Independent Contractor, or Member of the Board
with respect to whom an Award has been granted and remains outstanding.

 

“Performance Goals” means goals established by the Committee as contingencies
for Awards to vest and/or become exercisable or distributable.

 

“Performance Period” means the designated period during which the Performance
Goals must be satisfied with respect to the Award to which the Performance Goals
relate.

 

“Period of Restriction” means the period during which Restricted Units or an RSU
is subject to forfeiture and/or restrictions on transferability.

 

“Plan” means this Herbst Gaming, LLC 2011 Long Term Incentive Plan, as set forth
in this instrument and as hereafter amended from time to time.

 

“Related Company” means any person or entity that would be considered a single
employee with the Company under Section 414(b) or (c) of the Code if the
language “at least 80 percent” as used in connection with the application of
these provisions were replaced by “at least 50%.”

 

“Restricted Units” means a Unit Award granted pursuant to ARTICLE VI under which
the Units are subject to forfeiture upon such terms and conditions as specified
in the relevant Award Agreement.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as amended, and
any future regulation amending, supplementing or superseding such regulation.

 

“Subsidiary(ies)” means any entity (other than the Company) in an unbroken chain
of entities, including and beginning with the Company, if each of such entity,
other than the last entity in the unbroken chain, owns, directly or indirectly,
more than fifty percent (50%) of the voting securities or power in one of the
other entities in such chain.

 

“Unit” means the Company’s Common Units (as defined in the Operating Agreement),
or any security issued by the Company or any successor in exchange or in
substitution therefor.

 

“Unit Appreciation Right” or “UAR” means an Award granted pursuant to
ARTICLE VII, granted alone or in tandem with a related Option which is
designated by the Committee as a UAR.

 

4

--------------------------------------------------------------------------------


 

“Unit Award” means an Award of Restricted Units or of Deferred Units pursuant to
ARTICLE VI.

 

ARTICLE III
ADMINISTRATION

 

3.1                                 The Committee.  The Plan shall be
administered by the compensation committee of the Board (the “Committee”).  To
the extent advisable or otherwise required by applicable law, regulation or
rule, it is intended that each member of the Committee shall qualify as (a) a
“non-employee director” under Rule 16b-3, (b) an “outside director” under
Section 162(m) of the Code and (c) an “independent director” under the rules of
any national securities exchange or national securities association, as
applicable.  If it is later determined that one or more members of the Committee
do not so qualify, actions taken by the Committee prior to such determination
shall be valid despite such failure to qualify.

 

Reference to the Committee shall refer to the Board if the Committee ceases to
exist and the Board does not appoint a successor Committee.

 

3.2                                 Authority and Action of the Committee.  It
shall be the duty of the Committee to administer the Plan in accordance with the
Plan’s provisions.  The Committee shall have all powers and discretion necessary
or appropriate to administer the Plan and to control its operation, including,
but not limited to, the power to (a) determine which Employees, Members of the
Board and Independent Contractors shall be eligible to receive Awards and to
grant Awards, (b) prescribe the form, amount, timing and other terms and
conditions of each Award, (c) interpret the Plan and the Award Agreements,
(d) adopt such procedures as it deems necessary or appropriate to permit
participation in the Plan by eligible Employees, Members of the Board and
Independent Contractors, (e) adopt such rules as it deems necessary or
appropriate for the administration, interpretation and application of the Plan,
(f) interpret, amend or revoke any such procedures or rules, (g) correct any
technical defect(s) or technical omission(s), or reconcile any technical
inconsistency(ies), in the Plan and/or any Award Agreement, (h) accelerate the
vesting of any award, (i) extend the period during which an Option may be
exercisable, and (j) make all other decisions and determinations that may be
required pursuant to the Plan and/or any Award Agreement or as the Committee
deems necessary or advisable to administer the Plan.

 

The acts of the Committee shall be either (i) acts of a majority of the members
of the Committee present at any meeting at which a quorum is present or
(ii) acts approved in writing by all of the members of the Committee without a
meeting.  A majority of the Committee shall constitute a quorum.  The
Committee’s determinations under the Plan need not be uniform and may be made
selectively among Participants, whether or not such Participants are similarly
situated.  Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any
Employee of the Company or any of its Subsidiaries or Affiliates, the Company’s
independent certified public accountants or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

 

5

--------------------------------------------------------------------------------


 

The Company shall effect the granting of Awards under the Plan, in accordance
with the determinations made by the Committee, by execution of written
agreements and/or other instruments in such form as is approved by the
Committee.

 

3.3                                 Delegation by the Committee.  The Committee
in its sole discretion and on such terms and conditions as it may provide may
delegate all or any part of its authority and powers under the Plan to one or
more Members of the Board of the Company and/or officers of the Company;
provided, however, that the Committee may not delegate its authority or power if
prohibited by law, or if such delegation would cause the Awards or other
transactions under the Plan to cease to be exempt from Section 16(b) of the 1934
Act or not to qualify for, or cease to qualify for, exemption under Code
§ 162(m).

 

3.4                                 Decisions Binding.  All determinations,
decisions and interpretations of the Committee, the Board, and any delegate of
the Committee pursuant to the provisions of the Plan or any Award Agreement
shall be final, conclusive, and binding on all persons, and shall be given the
maximum deference permitted by law.

 

3.5                                 Performance Goals.  The Committee shall have
the authority to grant Awards under this Plan that are contingent upon the
achievement of Performance Goals.  Such Performance Goals are to be specified in
the relevant Award Agreement and may be based on such factors including, but not
limited to: (a) revenue, (b) earnings per Unit (or other security issued by the
Company), (c) net income per Unit (or other security issued by the Company),
(d) Unit (or other security issued by the Company) price, (e) pre-tax profits,
(f) net earnings, (g) net income, (h) operating income, (i) cash flow,
(j) earnings before interest, taxes, depreciation and amortization, (k) sales,
(l) total equityholder return relative to assets, (m) total equityholder return
relative to peers, (n) financial returns (including, without limitation, return
on assets, return on equity and return on investment), (o) cost reduction
targets, (p) customer satisfaction, (q) customer growth, (r) employee
satisfaction, (s) gross margin, (t) revenue growth, (u) store openings, (v) any
combination of the foregoing, or, (w) such other criteria as the Committee may
determine.  Performance Goals may be in respect of the performance of the
Company, any of its Subsidiaries or Affiliates or any combination thereof on
either a consolidated, business unit or divisional level.  Performance Goals may
be absolute or relative (to prior performance of the Company or to the
performance of one or more other entities or external indices) and may be
expressed in terms of a progression within a specified range.  The foregoing
criteria shall have any reasonable definitions that the Committee may specify,
which may include or exclude any or all of the following items, as the Committee
may specify: extraordinary, unusual or non-recurring items; effects of
accounting changes; effects of currency fluctuations; effects of financing
activities (e.g., effect on earnings per unit of issuing convertible debt
securities); expenses for restructuring, productivity initiatives or new
business initiatives; non-operating items; acquisition expenses; and effects of
divestitures.  Any such performance criterion or combination of such criteria
may apply to the participant’s award opportunity in its entirety or to any
designated portion or portions of the award opportunity, as the Committee may
specify.

 

ARTICLE IV
UNITS SUBJECT TO THE PLAN

 

4.1                                 Number of Units. Subject to adjustment as
provided in Section 10.19, the number of Units available for grants of Awards
under the Plan shall be 1,000,000 Units.  Units awarded under

 

6

--------------------------------------------------------------------------------


 

the Plan may be either authorized but unissued Units, authorized and issued
Units reacquired and held as treasury Units or a combination thereof. To the
extent permitted by applicable law or exchange rules, Units issued in assumption
of, or in substitution for, any outstanding awards of any entity acquired in any
form of combination by the Company or any Subsidiary or Affiliate shall not
reduce the Units available for grants of Awards under this Section 4.1.

 

4.2                                 Limit on Individual Awards. Subject to
adjustment as provided in Section 10.19, the maximum number of Units with
respect to which (i) Options and UARs, (ii) Restricted Units, RSUs and Other
Awards that vest only if the Participant achieves Performance Goals established
by the Committee or (iii) any combination of (i) and (ii), may be granted during
any calendar year to any Participant shall be 500,000 Units.

 

4.3                                 Lapsed Awards. To the extent that Units
subject to an outstanding Option (except to the extent Units are issued or
delivered by the Company in connection with the exercise of a tandem UAR) or
other Award are not issued or delivered by reason of (i) the expiration,
cancellation, forfeiture or other termination of such Award, (ii) the
withholding of such Units in satisfaction of applicable federal, state or local
taxes or (iii) of the settlement of all or a portion of such Award in cash, then
such Units shall again be available under this Plan.

 

ARTICLE V
OPTIONS

 

5.1                                 Grant of Options.  Subject to the provisions
of the Plan, Options may be granted to Participants at such times, and subject
to such terms and conditions, as determined by the Committee in its sole
discretion.  All Options are intended to be non-qualified options.

 

5.2                                 Award Agreement.  Each Option shall be
evidenced by an Award Agreement that shall specify the Exercise Price, the
expiration date of the Option, the number of Units to which the Option pertains,
any conditions to the exercise of all or a portion of the Option, and such other
terms and conditions as the Committee, in its discretion, shall determine.

 

5.3                                 Exercise Price.  Subject to the other
provisions of this Section, the Exercise Price with respect to Units subject to
an Option shall be determined by the Committee in its sole discretion; provided,
however, that the Exercise Price shall be not less than one hundred percent
(100%) of the Fair Market Value of a Unit on the Grant Date.

 

5.4                                 Expiration Dates.  Each Option shall
terminate not later than the expiration date specified in the Award Agreement
pertaining to such Option.

 

5.5                                 Exercisability.

 

5.5.1                        Exercisability of Options.  Subject to Section 5.4,
Options granted under the Plan shall be exercisable at such times, and shall be
subject to such restrictions and conditions, as the Committee shall determine in
its sole discretion.  The exercise of an Option is contingent upon payment by
the Participant of the amount sufficient to pay all taxes required to be
withheld by any governmental agency.  Such payment may be in any form approved
by the Committee.

 

7

--------------------------------------------------------------------------------


 

5.5.2                        Method of Exercise.  Options shall be exercised by
the Participant’s delivery of a written notice of exercise to the Corporate
Secretary of the Company (or his or her designee), setting forth the number of
Units with respect to which the Option is to be exercised, accompanied by full
payment of the Exercise Price with respect to each such Unit and an amount
sufficient to pay all taxes required to be withheld by any governmental agency. 
The Exercise Price shall be payable to the Company in full in cash or its
equivalent.  The Committee, in its sole discretion, also may permit exercise
(a) by tendering previously acquired Units having an aggregate Fair Market Value
at the time of exercise equal to the aggregate Exercise Price of the Units with
respect to which the Option is to be exercised, or (b) by any other means which
the Committee, in its sole discretion, determines to both provide legal
consideration for the Units, and to be consistent with the purposes of the
Plan.  As soon as practicable after receipt of a written notification of
exercise and full payment for the Units with respect to which the Option is
exercised, the Company shall deliver to the Participant certificates (which may
be in book entry form) or other documentation in respect of such Units with
respect to which the Option is exercised.

 

5.5.3                        Early Exercise.  The Committee may provide that an
Option include a provision whereby the Participant may elect at any time before
the Participant’s termination of employment to exercise the Option as to any
part or all of the Units subject to the Option prior to the full vesting of the
Option with the Units being delivered pursuant to such exercise being subject to
the provisions of Article VI and treated as Restricted Units.  Any unvested
Units so purchased may be subject to a repurchase option in favor of the Company
or to any other restriction the Committee determines to be appropriate.

 

5.6                                 Restrictions on Unit Transferability.  The
Committee may impose such additional restrictions on any Units acquired pursuant
to the exercise of an Option as it may deem advisable, including, but not
limited to, restrictions related to applicable federal securities laws, the
requirements of any national securities exchange or system upon which Units are
then listed or traded, or any blue sky or state securities laws.

 

5.7                                 Cashing Out of Option.  On receipt of
written notice of exercise, the Committee may elect to cash out all or part of
the portion of the Units for which an Option is being exercised by paying the
optionee an amount, in cash or Units, equal to the excess of the Fair Market
Value of the Units over the Exercise Price times the number of Units for which
the Option is being exercised on the effective date of such cash-out.

 

5.8                                 Certain Powers.  Notwithstanding anything
herein to the contrary, unless otherwise provided in the Award Agreement, the
Committee may, at its sole and absolute discretion, (i) lower the Exercise Price
of an Option after it is granted, or take any other action with the effect of
lowering the Exercise Price of an Option after it is granted or (ii) permit
Participants to cancel an Option in exchange for another Award.

 

ARTICLE VI
UNIT AWARDS

 

6.1                                 Grant of Unit Awards.  Subject to the
provisions of the Plan, Unit Awards may be granted to such Participants at such
times, and subject to such terms and conditions, as determined by the Committee
in its sole discretion.

 

8

--------------------------------------------------------------------------------


 

6.2                                 Unit Award Agreement.  Each Unit Award shall
be evidenced by an Award Agreement that shall specify the number of Units
granted, the price, if any, to be paid for the Units and the Period of
Restriction applicable to a Restricted Units Award (or “RSU Award”) and such
other terms and conditions as the Committee, in its sole discretion, shall
determine.

 

6.3                                 Transferability/Unit Certificates.  Units
subject to an Award of Restricted Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated during a Period of
Restriction.  During the Period of Restriction, a Restricted Units Award may be
registered in the holder’s name or a nominee’s name at the discretion of the
Company and may bear a legend as described in Section 6.4.2.  Unless the
Committee determines otherwise, Restricted Units shall be held by the Company as
escrow agent during the applicable Period of Restriction, together with
appropriate instruments of assignment (including a power of attorney), each
endorsed in blank with a guarantee of signature if deemed necessary or
appropriate by the Company, which would permit transfer to the Company of all or
a portion of the Units subject to the Restricted Units Award in the event such
Award is forfeited in whole or part.

 

6.4                                 Other Restrictions.  The Committee, in its
sole discretion, may impose such other restrictions on Units subject to an Award
as it may deem advisable or appropriate.

 

6.4.1                        General Restrictions.  The Committee may set
restrictions based upon applicable federal or state securities laws, or any
other basis determined by the Committee in its discretion.

 

6.4.2                        Legend on Certificates.  The Committee, in its sole
discretion, may legend any certificates or other documentation representing Unit
Awards, including Restricted Units Awards.  For example, the Committee may
determine that some or all certificates representing Units of Restricted Units
shall bear the following legend: “The sale or other transfer of the Units
represented by this certificate, whether voluntary, involuntary, or by operation
of law, is subject to certain restrictions on transfer as set forth in the
Herbst Gaming, LLC 2011 Equity Incentive Plan (the “Plan”), and in a Restricted
Units Award Agreement (as defined by the Plan).  A copy of the Plan and such
Restricted Units Award Agreement may be obtained from the Corporate Secretary. 
Certificates may also contain any legend required by Gaming Laws or Gaming
Authorities.”

 

6.5                                 Removal of Restrictions.  Units of
Restricted Units covered by a Restricted Units Award made under the Plan shall
be released from escrow as soon as practicable after the termination of the
Period of Restriction and, subject to the Company’s right to require payment of
any taxes, a certificate or certificates (or other documentation) evidencing
ownership of the requisite number of Units shall be delivered to the
Participant.

 

6.6                                 Voting Rights.  During the Period of
Restriction, Participants holding Units of Restricted Units granted hereunder
may exercise full voting rights with respect to those Units, unless otherwise
provided in the Award Agreement.

 

6.7                                 Dividends and Other Distributions.  During
the Period of Restriction, Participants holding Restricted Units shall be
entitled to receive all dividends and other distributions paid with respect to
such Units unless otherwise provided in the Award Agreement.  Except as
otherwise set forth in an Award Agreement, any such dividends or distributions
are paid in Units, the Units shall

 

9

--------------------------------------------------------------------------------


 

be deposited with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the Units of Restricted Units with respect
to which they were paid.

 

6.8                                 Performance Goals and Performance Periods. 
The Committee may grant Unit Awards that become earned if the Participant
achieves the applicable Performance Goals during and in respect of the
designated Performance Period.  The Performance Goals and the Performance Period
shall be established by the Committee, in its sole discretion.  The Committee
shall establish Performance Goals for each Performance Period prior to, or as
soon as practicable after, the commencement of such Performance Period.  The
Committee shall also establish a schedule or schedules for the Unit Awards
setting forth the portion of the Award which will be earned or forfeited based
on the degree of achievement, or lack thereof, of the Performance Goals at the
end of the relevant Performance Period.  The Performance Goals shall be defined
as to their respective components and meaning by the Committee (in its sole
discretion).  During any Performance Period, the Committee shall have the
authority to adjust the Performance Goals and/or the Performance Period in such
manner as the Committee, in its sole discretion, deems appropriate at any time
and from time to time.  The payout of any such Award may be adjusted at the
discretion of the Committee.

 

ARTICLE VII
UNIT APPRECIATION RIGHTS

 

7.1                                 Grant of UARs.  Subject to the provisions of
the Plan, UARs may be granted to such Participants at such times, and subject to
such terms and conditions, as shall be determined by the Committee in its sole
discretion.

 

7.2                                 Award Agreement.  Each UAR grant shall be
evidenced by an Award Agreement that shall specify the Base Price, the
expiration date of the UAR, the number of Units to which the UAR pertains, any
conditions to the exercise of all or a portion of the UAR, and such other terms
and conditions as the Committee, in its sole discretion, shall determine.

 

7.3                                 Base Price.  The Base Price of a UAR shall
be determined by the Committee in its sole discretion; provided, however, that
the Base Price shall not be less than one hundred percent (100%) of the Fair
Market Value of a Unit on the Grant Date.  Without limiting the foregoing, the
Base Price with respect to Units subject to a tandem UAR shall be the same as
the Exercise Price with respect to the Units subject to the related Option.

 

7.4                                 Expiration Dates.  Each UAR shall terminate
no later than the expiration date specified in the Award Agreement pertaining to
such UAR; provided, however, that the expiration date with respect to a tandem
UAR shall not be later than the expiration date of the related Option.

 

7.5                                 Payment.  Except as otherwise provided in
the relevant Award Agreement, upon exercise of a UAR, the Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying: (i) the amount by which the Fair Market Value of a Unit on the date
of exercise exceeds the Base Price specified in the Award Agreement pertaining
to such UAR by (ii) the number of Units with respect to which the UAR is
exercised.

 

10

--------------------------------------------------------------------------------


 

7.6                                 Exercisability.

 

7.6.1                        Exercisability of UARs.  Subject to Section 5.4,
UARs granted under the Plan shall be exercisable at such times, and shall be
subject to such restrictions and conditions, as the Committee shall determine in
its sole discretion.  The exercise of a UAR is contingent upon payment by the
Participant of the amount sufficient to pay all taxes required to be withheld by
any governmental agency.  Such payment may be in any form approved by the
Committee.

 

7.6.2                        Method of Exercise.  Unless otherwise specified in
the Award Agreement pertaining to a UAR, a UAR may be exercised (a) by the
Participant’s delivery of a written notice of exercise to the General Counsel of
the Company (or his or her designee) setting forth the number of whole UARs
which are being exercised, (b) in the case of a tandem UAR, by surrendering to
the Company any Options which are cancelled by reason of the exercise of such
UAR, and (c) by executing such documents as the Company may reasonably request. 
The exercise of a UARs is contingent upon payment in accordance with the Plan by
the Participant of the amount sufficient to pay all taxes required to be
withheld by any governmental agency.  Such payment may be in any form approved
by the Committee.

 

7.6.3                        Early Exercise.  The Committee may provide that a
UAR include a provision whereby the Participant may elect at any time before the
Participant’s termination of employment to exercise the UAR as to any part or
all of the Units subject to the UAR prior to the full vesting of the UAR and the
Units delivered pursuant to the exercise of shall be subject to the provisions
of Article VIII and treated as Restricted Units.  Any unvested Units so
purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Committee determines to be appropriate.

 

7.6.4                        Tandem UARs.  Tandem UARs (i.e., UARs issued in
tandem with Options) shall be exercisable only at such time or times and to the
extent that the Options to which they relate shall be exercisable in accordance
with the provisions of Article VII.  The related Options which have been
surrendered by the exercise of a tandem UAR, in whole or in part, shall no
longer be exercisable to the extent the related tandem UARs have been
exercised.  Payment to a Participant upon the exercise of the UAR shall be made,
as determined by the Committee in its sole discretion, either (a) in cash,
(b) in Units with a Fair Market Value equal to the amount of the payment or
(c) in a combination thereof, as set forth in the applicable Award Agreement.

 

7.7                                 Restrictions on Unit Transferability.  The
Committee may impose such additional restrictions on any Units acquired pursuant
to the exercise of a UAR as it may deem advisable, including, but not limited
to, restrictions related to applicable federal securities laws, the requirements
of any national securities exchange or system upon which Units are then listed
or traded, or any blue sky or state securities laws.

 

7.8                                 Cashing Out of UARs.  On receipt of written
notice of exercise, the Committee may elect to cash out all or part of the
portion of the Units for which a UAR is being exercised by paying the optionee
an amount, in cash or Units, equal to the excess of the Fair Market Value of the
Units over the Base Price times the number of Units for which the UAR is being
exercised on the effective date of such cash-out.

 

7.9                                 Certain Powers.  Notwithstanding anything
herein to the contrary, unless otherwise provided in the Award Agreement, the
Committee may, at its sole and absolute discretion, (i) lower

 

11

--------------------------------------------------------------------------------


 

the Base Price of a UAR after it is granted, or take any other action with the
effect of lowering the Base Price of a UAR after it is granted or (ii) permit
Participants to cancel a UAR in exchange for another Award.

 

ARTICLE VIII
OTHER AWARDS

 

Subject to the provisions of the Plan, the Committee may develop sub-plans or
grant other equity-based awards (“Other Awards”) on such terms as it may
determine, including, but not limited to, Awards designed to comply with or take
advantage of applicable local laws of jurisdictions outside of the United
States.

 

ARTICLE IX
CHANGE IN CONTROL

 

Unless otherwise provided in an Award Agreement, in the event of a Change in
Control, unless the right to accelerated vesting, the lapse of restrictions or
risks of forfeiture, or accelerated delivery or receipt of cash provided for
herein is waived or deferred by a Participant and the Company by written notice
prior to the Change in Control, all restrictions and risks of forfeiture on
Awards (other than those imposed by law or regulation) shall lapse, and all
deferral or vesting periods relating to Awards shall immediately expire.  In the
event of a Change in Control, the Board can unilaterally implement or negotiate
a procedure with any party to the Change in Control pursuant to which all
Participants’ unexercised Options and/or UARs may be cashed out as part of the
purchase transaction, without requiring exercise, for the difference between the
purchase price and the Exercise Price.

 

ARTICLE X
MISCELLANEOUS

 

10.1                           Company Call Right

 

10.1.1                  Call Right upon Termination, Involuntary Transfer.  The
following provisions of this Section 10.1 shall only apply to the extent
expressly provided for in an Award Agreement, as determined by the Committee in
its sole discretion.  Upon the termination of service of a Participant for any
reason, or an Involuntary Transfer (as defined below) of any Units acquired
pursuant to an Award occurs, the Company shall have the right (a “Call Right”),
to purchase and, upon the exercise of the Call Right by the Company, the
Participant shall be required to sell, all Units beneficially owned by a
Participant or his beneficiary that have been acquired pursuant to an Award. 
Upon such termination of service or Involuntary Transfer, as the case may be,
the Call Right may be exercised by the Company for a period of three years after
the occurrence of such event (or, if later, the date on which the Company is
notified or becomes aware of the occurrence of such event).  The Company may
exercise such Call Right by giving written notice thereof to the Participant. 
All determinations with respect to the Company’s exercise of the Call Right
shall be made by the Committee.

 

10.1.2                  Purchase Price.  With respect to any exercise of a Call
Right by the Company, the purchase price per Unit to be paid by the Company at
the closing provided for in this Section 10.1 shall be the Fair Market Value of
such Equity Interest, determined as of the later of the

 

12

--------------------------------------------------------------------------------


 

date of termination of the Participant’s service or the Involuntary Transfer, as
applicable, and the six month anniversary of the date the Participant received
and/or vested in such Unit; provided, however, that if the Participant’s service
has been terminated for “Cause,” the purchase price per Equity Interest shall be
zero.  For the avoidance of doubt, with respect to any Option or UAR, the
purchase price shall be paid with respect to Units beneficially owned by the
Participant following the exercise or net settlement of such Option or UAR
(i.e., after payment for or deduction of the exercise or base price of such
right).

 

10.1.3                  Involuntary Transfer.  For purposes hereof, “Involuntary
Transfer” means a transfer of the Participant’s Units by operation of law
including, without limitation, as a result of (A) a sale or other disposition by
a trustee or debtor in possession appointed or retained in a bankruptcy case,
(B) a sale at any creditors’ or judicial sale, or (C) a transfer arising out of
a divorce or separation proceeding.

 

10.1.4                  Election and Delivery Procedures.  The closing of any
exercise of the Call Right pursuant to this Section shall take place at the
offices of the Company, or such other place as may be mutually agreed upon, not
less than ten (10) or more than thirty (30) days after the date such Call Right
is exercised.  The exact date and time of closing shall be specified by the
Company.  At such closing, the Participant shall deliver certificates for the
vested Units to be sold to the Company duly endorsed, or accompanied by written
instruments of transfer in a form reasonably satisfactory to the Company duly
executed, by such transferor, free and clear of any lien, security interest,
pledge, claim, option, right of first refusal, marital right or other
encumbrance.  The Company shall pay the applicable purchase price for the vested
Equity Interests.

 

10.1.5                  Legal Limitations.  Anything in this Plan to the
contrary notwithstanding, to the extent that the limitations or restrictions
applicable to the Company under the laws of its jurisdiction of formation, the
restrictions or limitations contained in any applicable law, rule or regulation
or under the terms of any indebtedness for borrowed money of the Company
prohibit the Company from, or would cause the Company to be in default
thereunder after, making any payment required under this Plan with respect to
any Unit, then the Company shall not be obligated to make such payment at such
time, and shall have the right to defer such payment until the Committee
reasonably determines that such limitations and restrictions no longer restrict
the Company from making such deferred payment.  Any amounts the payment of which
is so deferred shall bear interest, compounded annually and calculated at a rate
equal to the prime rate and shall be paid (with interest) promptly after, and to
the extent that, the Committee determines that the limitations and restrictions
referred to in the first sentence of this Section 10.1 no longer restrict such
payment.

 

10.2                           Drag Along Right.  In the event that the holders
of a majority of the Company’s voting securities propose to sell, or otherwise
dispose of, securities representing a majority of the Company’s outstanding
voting power to a party unaffiliated with the Company, the Committee shall have
the right to require the Participant to sell to the purchaser of such interests,
upon the same terms and conditions as are applicable to such holders, all or a
portion of the Participant’s Units acquired pursuant to an Award (including both
vested and unvested interests) up to (a) the number of the Participant’s Units
multiplied by (b) a fraction, the numerator of which is the number of voting
securities to be sold by such holders and the denominator of which is the number
of voting securities owned by such holders.

 

13

--------------------------------------------------------------------------------


 

10.3                           Clawback/Forfeiture.  Notwithstanding anything to
the contrary contained herein, an Award Agreement may provide that the Committee
may in its sole discretion cancel such Award, in whole or in part, if the
Participant, without the consent of the Company, while employed by or providing
services to the Company or any Affiliate or after termination of such employment
or service, violates a non-competition, non-solicitation or non-disclosure
covenant or agreement or otherwise engages in activity that is in conflict with
or adverse to the interest of the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion.  The Committee may also
provide in an Award Agreement that if the Participant engages in any activity
referred to in the preceding sentence, the Participant will forfeit any gain
realized on the vesting or exercise of such Award, and must repay the gain to
the Company.

 

10.4                           Non-United States Participants and
Jurisdictions.  Notwithstanding any provision in the Plan to the contrary, in
order to foster and promote achievement of the purposes of the Plan or to comply
with provisions of laws in other countries in which the Company operates or has
employees, the Committee, in its discretion, shall have the power and authority,
to the extent not inconsistent with the intent of the Plan, to (i) determine
which individuals who are foreign nationals or who are employed outside of the
United States are eligible to participate in the Plan, (ii) modify the terms and
conditions of any Awards made to such individuals, and (iii) establish subplans
and modify exercise and payment procedures and other Award terms and procedures
to the extent such actions may be necessary or advisable to comply with any tax,
securities, regulatory or other laws of other jurisdictions with respect to
Awards that may be subject to such laws.  Moreover, the Committee may approve
such supplements to or amendments, restatements or alternative versions of the
Plan, not inconsistent with the intent of the Plan, as it may consider necessary
or appropriate for such purposes, without thereby affecting the terms of the
Plan as in effect for any other purpose.

 

10.5                           Gaming Laws.  Awards granted under the Plan shall
be subject to all Gaming Laws applicable to the Company and all rules and
regulations promulgated by any Gaming Authority with jurisdiction over the
Company, and shall be subject to forfeiture, disposition and repurchase rights
in favor of the Company to the extent necessary to comply with any
determination, order or finding of any such Gaming Authority.

 

10.6                           No Effect on Employment or Service.  Nothing in
the Plan shall interfere with or limit in any way the right of the Company to
terminate any Participant’s employment or service at any time, for any reason
and with or without cause.

 

10.7                           Participation.  No person shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award.

 

10.8                           Unfunded Status.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant by the Company, nothing
set forth herein shall give any Participant any rights that are greater than
those of a general creditor of the Company.  In its sole and absolute
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Units or
payments in lieu of or with respect to Awards hereunder; provided, however, that
the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.

 

14

--------------------------------------------------------------------------------


 

10.9                           Indemnification.  Each person who is or shall
have been a member of the Committee, or of the Board, shall be indemnified and
held harmless by the Company against and from (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any good faith action taken or good faith failure to act under the Plan or
any Award Agreement, and (b) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Operating Agreement, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.

 

10.10                     Successors.  All obligations of the Company under the
Plan, with respect to Awards granted hereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business or assets of the Company.

 

10.11                     Beneficiary Designations.  Subject to the restrictions
in Section 10.12 below, a Participant under the Plan may name a beneficiary or
beneficiaries to whom any vested but unpaid Award shall be paid in the event of
the Participant’s death.  For purposes of this Section, a beneficiary may
include a designated trust having as its primary beneficiary a family member of
a Participant.  Each such designation shall revoke all prior designations by the
Participant and shall be effective only if given in a form and manner acceptable
to the Committee.  In the absence of any such designation, any vested benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate and, subject to the terms of the Plan and of the applicable Award
Agreement, any unexercised vested Award may be exercised by the administrator or
executor of the Participant’s estate.

 

10.12                     Nontransferability of Awards.  No Award granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, by the laws of descent and distribution;
provided, however, that except as provided by in the relevant Award Agreement, a
Participant may transfer, without consideration, an Award to one or more members
of his or her Immediate Family, to a trust established for the exclusive benefit
of one or more members of his or her Immediate Family, to a partnership in which
all the partners are members of his or her Immediate Family, or to a limited
liability company in which all the members are members of his or her Immediate
Family; provided, further, that any such Immediate Family, and any such trust,
partnership and limited liability company, shall agree to be and shall be bound
by the terms of the Plan, and by the terms and provisions of the applicable
Award Agreement and any other agreements covering the transferred Awards.  All
rights with respect to an Award granted to a Participant shall be available
during his or her lifetime only to the Participant and may be exercised only by
the Participant or the Participant’s legal representative.

 

10.13                     No Rights as Equityholder.  Except to the limited
extent provided in Sections 6.6 and 6.7, no Participant (nor any beneficiary)
shall have any of the rights or privileges of an

 

15

--------------------------------------------------------------------------------


 

equityholder of the Company with respect to any Units issuable pursuant to an
Award (or exercise thereof), unless and until certificates representing such
Units shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (or
beneficiary).

 

10.14                     Withholding Requirements.  Prior to the delivery of
any Units or cash pursuant to an Award (or exercise thereof), the Company shall
have the power and the right to deduct or withhold, or require a Participant to
remit to the Company, an amount sufficient to satisfy any federal, state, local
and foreign taxes of any kind (including, but not limited to, the Participant’s
FICA and SDI obligations) which the Committee, in its sole discretion, deems
necessary to be withheld or remitted to comply with the Code and/or any other
applicable law, rule or regulation with respect to such Award (or exercise
thereof).

 

10.15                     Withholding Arrangements.  The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit or require a Participant to satisfy all or part of the tax
withholding obligations in connection with an Award by (a) having the Company
withhold otherwise deliverable Units, or (b) delivering to the Company
already-owned Units, in each case having a Fair Market Value equal to the amount
sufficient to satisfy the minimum statutory tax withholding obligations,
provided such Units have been held by the Participant for at least six months.

 

10.16                     No Corporate Action Restriction.  The existence of the
Plan, any Award Agreement and/or the Awards granted hereunder shall not limit,
affect or restrict in any way the right or power of the Board or the
equityholders of the Company to make or authorize (a) any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Subsidiary’s or Affiliate’s capital structure or business, (b) any merger,
consolidation or change in the ownership of the Company or any Subsidiary or
Affiliate, (c) any issue of bonds, debentures, capital, preferred or prior
preference equity interests ahead of or affecting the Company’s or any
Subsidiary’s or Affiliate’s equity interests or the rights thereof, (d) any
dissolution or liquidation of the Company or any Subsidiary or Affiliate,
(e) any sale or transfer of all or any part of the Company’s or any Subsidiary’s
or Affiliate’s assets or business, or (f) any other corporate act or proceeding
by the Company or any Subsidiary or Affiliate.  No Participant, beneficiary or
any other person shall have any claim against any Member of the Board or the
Committee, the Company or any Subsidiary or Affiliate, or any employees,
officers, equityholders or agents of the Company or any Subsidiary or Affiliate,
as a result of any such action.

 

10.17                     Equityholders Agreement and Other Requirements. 
Notwithstanding anything herein to the contrary, as a condition to the receipt
of any Award or the receipt of any Units pursuant to a the exercise of any
Option under the Plan, to the extent required by the Committee, the Participant
shall execute and deliver a equityholder’s agreement or such other documentation
which shall set forth certain restrictions on transferability of any Units, and
such other terms as the Board or Committee shall from time to time establish. 
Such equityholder’s agreement or other documentation shall apply to the Units
acquired under the Plan and covered by such equityholder’s agreement or other
documentation.  The Company may require, in connection with the grant of any
Award or as a condition of exercise of any Option, that the Participant become a
party to any other existing equityholder agreement (or other agreement).

 

16

--------------------------------------------------------------------------------


 

10.18                     Restrictions on Units.  Each Award made hereunder
shall be subject to the requirement that if at any time the Company determines
that the listing, registration or qualification of the Units subject to such
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such Award or the delivery of Units thereunder, such Award shall not be
exercised or settled and such Units shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company.  The
Company may require that any certificates evidencing Units delivered pursuant to
any Award made hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the holder is prohibited except in compliance with
the Securities Act of 1933, as amended, and the rules and regulations
thereunder.  Finally, no Units shall be issued and delivered under the Plan,
unless the issuance and delivery of those Units shall comply with all relevant
regulations and any registration, approval or action thereunder.

 

10.19                     Changes in Capital Structure.  In the event that any
dividend or other distribution (whether in the form of cash, Units, other
securities, or other property), recapitalization, Unit split, reverse Unit
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, change of control or exchange of Units or other securities of the
Company, conversion of the Company into a corporation or other corporate
transaction or event (each a “Corporate Event”) affects the Units, the Board
shall, in such manner as it in good faith deems equitable, adjust any or all of
(i) the number of Units or other securities of the Company (or number and kind
of other securities or property) with respect to which Awards may be granted,
(ii) the number of Units or other securities of the Company (or number and kind
of other securities or property) subject to outstanding Awards, and (iii) the
Exercise Price or Base Price with respect to any Award, or make provision for an
immediate cash payment to the holder of an outstanding Award in consideration
for the cancellation of such Award.

 

If the Company enters into or is involved in any Corporate Event, the Board may,
prior to such Corporate Event and effective upon such Corporate Event, take such
action as it deems appropriate, including, but not limited to, replacing Awards
with substitute awards in respect of the Units, other securities or other
property of the surviving entity or any affiliate of the surviving entity on
such terms and conditions, as to the number of units (or other equity
interests), pricing and otherwise, which shall substantially preserve the value,
rights and benefits of any affected Awards granted hereunder as of the date of
the consummation of the Corporate Event.  Notwithstanding anything to the
contrary in the Plan, if any Corporate Event occurs, the Company shall have the
right, but not the obligation, to cancel each Participant’s Awards immediately
prior to such Corporate Event and to pay to each affected Participant in
connection with the cancellation of such Participant’s Awards, an amount equal
that the Committee, in its sole discretion, in good faith determines to be the
equivalent value of such Award (e.g., in the case of an Option or UAR, the
amount of the spread), it being understood that the equivalent value of an
Option or UAR with an exercise price greater than or equal to the fair market
value of the underlying Unit shall be $0.

 

Upon receipt by any affected Participant of any such substitute awards (or
payment) as a result of any such Corporate Event, such Participant’s affected
Awards for which such substitute awards (or payment) were received shall be
thereupon cancelled without the need for obtaining the consent of any such
affected Participant.  Any actions or determinations of the Committee under

 

17

--------------------------------------------------------------------------------


 

this Section 10.19 need not be uniform as to all outstanding Awards, nor treat
all Participants identically.

 

ARTICLE XI
AMENDMENT, TERMINATION AND DURATION

 

11.1                           Amendment, Suspension or Termination.  The Board,
in its sole discretion, may amend, suspend or terminate the Plan, or any part
thereof, at any time and for any reason, subject to any requirement of
equityholder approval required by applicable law, rule or regulation, including,
without limitation, Section 162(m) of the Code and the rules of the New York
Stock Exchange; provided, however, the Board may amend the Plan and any Award
Agreement without equityholder approval as necessary to avoid the imposition of
any taxes under Section 409A of the Code.  Subject to the preceding sentence,
the amendment, suspension or termination of the Plan shall not, without the
consent of the Participant, materially adversely alter or impair any rights or
obligations under any Award theretofore granted to such Participant. 
Notwithstanding the foregoing, the Committee may, but shall not be required to,
amend or modify any Award to the extent necessary to avoid the imposition of
taxes under Section 409A of the Code.  The Company intends to administer the
Plan and all Awards granted thereunder in a manner that complies with Code
Section 409A, however, the Company shall not be responsible for any additional
tax imposed pursuant to Code Section 409A, nor will the Company indemnify or
otherwise reimburse Participant for any liability incurred as a result of Code
Section 409A.  No Award may be granted during any period of suspension or after
termination of the Plan.  Notwithstanding anything in this Plan to the contrary
and subject to Section 10.19, without the approval of equityholders of the
Company, no amendment and no substitution or exchange of an outstanding award
shall reduce the exercise price of any outstanding Option, Base Price of any
outstanding UAR, or purchase price of any other outstanding Award conferring a
right to purchase Units to an amount less than the Fair Market Value of a Unit
at the date of grant of the outstanding award.

 

11.2                           Duration of the Plan.  The Plan shall, subject to
Section 11.1, terminate ten years after adoption by the Board, unless earlier
terminated by the Board and no further Awards shall be granted under the Plan. 
The termination of the Plan shall not affect any Awards granted prior to the
termination of the Plan.

 

ARTICLE XII
LEGAL CONSTRUCTION

 

12.1                           Gender and Number.  Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural.

 

12.2                           Severability.  In the event any provision of the
Plan or of any Award Agreement shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of the Plan or
the Award Agreement, and the Plan and/or the Award Agreement shall be construed
and enforced as if the illegal or invalid provision had not been included.

 

18

--------------------------------------------------------------------------------


 

12.3                           Requirements of Law.  The granting of Awards and
the issuance of Units under the Plan shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

12.4                           Governing Law; Waiver of Jury Trial.  The Plan
and all Award Agreements shall be construed in accordance with and governed by
the laws of the State of Nevada, but without regard to its conflict of law
provisions.  Participant hereby agrees to waive all rights to trial by jury in
any proceeding (whether based on contract, tort or otherwise) arising out of or
relating to any Award Agreement.

 

12.5                           Captions.  Captions are provided herein for
convenience only, and shall not serve as a basis for interpretation or
construction of the Plan.

 

19

--------------------------------------------------------------------------------